REDDOCH, District Judge.
Henry T. Shaw died on December 6, 1913, in Canyon county, Idaho, leaving estate therein. In July, 1904, the deceased executed an olographic will in favofi of appellant and others, which was revoked by his subsequent marriage to the respondent on June 11, 1908. Shortly after decedent’s death, M. F. Albei~t and his widow (Marrietta Shaw) were duly appointed administrators of his estate. On February 23-, 1915, appellant filed in the probate court of Canyon county a petition for the probate of the will made in July, 1904, which appellant contends was revived by a lost olographic codicil executed subsequent to decedent’s marriage. Respondent filed objections to the probate of said will and lost codicil and appellant filed answer thereto. After a hearing had thereon, the probate court admitted the will and lost codicil to probate and issued an order revoking the letters of administration theretofore granted. Respondent appealed to the district court, where a trial de novo was had and the order of the probate court reversed, from which judgment and orders denying a motion for judgment, notwithstanding the verdict, and for a new trial, this appeal is prosecuted.
Respondent moved to dismiss the appeal upon the ground that the judgment of the district court is not appealable. It is a judgment rendered on an appeal from an inferior court, and therefore appealable under C. L., sec. 4807. The motion to dismiss is denied.
It is contended by appellant that the district court was without jurisdiction to try the case, basing this contention upon the ground that the appeal was perfected from the probate court to the district court before the entry by the clerk in the minutes of the probate court of the order admitting said will and lost codicil to probate. This question is raised by a certified copy of the orders of the probate court filed in this court pursuant to stipulation of counsel of a diminution of the record and an order of this court made in conformity to such stipulation. Appellant relies upon Athey v. Oregon Short Line R. R. Co., 30 Ida. 318, 165 Pac. 1116, *424and cases therein cited. Evidence of the entry of the order forms no part of the judgment-roll, under C. L., sec. 4456, and the same is not shown by any bill of exceptions and its consideration by this court would permit the introduction of new matter which was not raised in or considered by the court below. This cannot be done. (In re Pichoir’s Estate, 139 Cal. 694, 70 Pac. 214; on rehearing, 139 Cal. 694, 73 Pac. 604; 4 C. J. 509, 510.)
Where there is nothing in the record to indicate a lack of jurisdiction in the district court, it will be presumed. (Western Lumber & Mill Co. v. Merchants’ Amusement Co. et al., 13 Cal. App. 4, 108 Pac. 891.) The findings of the court below recite that the judgment appealed from was duly entered and are conclusive against a collateral attack. (4 C. J. 775 and 787; 38 Cyc. 1987.) We therefore conclude that the want of jurisdiction is not properly shown.
The appeals from the order denying appellant’s motion for judgment, notwithstanding the verdict, and from the or(ler denying the motion fpr a new trial are dismissed, for the reason that the record does not contain a certificate showing what papers were submitted to the judge and by him used on the hearing of such motions, ,or either of them. (Walsh v. Niess, 30 Ida. 325, 164 Pac. 528; Bumpas v. Moore, 31 Ida. 668, 175 Pac. 339; Bell v. Stadler, 31 Ida. 568, 174 Pac. 129.)
Proceedings to contest the probate of a will are in their nature equitable, but one in which the parties, if authorized by statute, have the right to demand a jury. (2 Church, New Probate Law & Prac., pp. 1664 and 1669; Pine v. Callahan, 8 Ida. 684, 71 Pac. 473.)
Appellant contends that there was irregularity in the proceedings of the court and jury, in that the court submitted, and the jury found, a verdict not responsive to the issues. We have examined the form of special verdict submitted and returned, together with the evidence introduced, and think it sufficiently responsive. If there was any objection to the form of the special interrogatory, it should have been raised in the( court below before the jury was discharged and an opportunity given to correct it. (38 Cyc. 1904 and 1932.)
*425It is next contended that the evidence is insufficient to justify the verdict. The burden was upon the appellant td establish to the satisfaction of the court and jury that the alleged lost olographic codicil was true and genuine. The 1904 will upon the trial was conceded to be the will of the deceased. Two half-brothers of appellant testified to seeing the lost instrument, distinctly remembering its contents, and one of them detailed its execution, custody and loss. No one else ever saw it and it was not sought to establish the same for more than a year after decedent’s death. We have carefully examined the record and are convinced that the testimony offered in support of the alleged codicil is such that the jury and trial judge were fully justified in rejecting it as proof of the existence of that instrument. They saw and observed the witnesses, and we do not feel justified in disturbing their findings.
It is urged that the court erred in allowing respondent to cross-examine certain witnesses called by her in direct proof of her case. The trial court took the view that the case was one which, under C. L., sec. 6077, the asking of leading questions should be permitted. The witnesses thus examined were the only ones who claimed to know anything about the lost codicil, its contents, making and loss. We believe this a proper case for the court to exercise its discretion and permit the asking of leading questions. The allowance of leading questions is in the discretion of the trial court, and a case will not be reversed on this ground unless there is a manifest abuse of discretion. (40 Cyc. 2427; McLean v. City of Lewiston, 8 Ida. 472, 69 Pac. 478.)
We have examined the other assignments of error and find no reversible error therein.
The judgment appealed from is affirmed. Costs awarded to respondent.
Morgan, C. J., and Budge, J1., concur.